                     Case 1:18-cv-02350-MHC-JSA Document 26 Filed 12/14/18 Page 1 of 1
  U.S. Department of Justice                                                                  PROCESS RECEIPT AND RETURN
  United States Marshals Service
                                                                                              See "Instructions for Service of Process by US.                       lvfarshal"


                                                                                                                                   COURT CASE NUMBER

                                                                                                                                      l       I�         -C...'1-D'-�\L\ l-ft/

                  { \2._,e,_€:�
   DEFENDANT                                                                                                                       TYPE OF PROCESS


             �b.N \l--                                                                                                               C..\'-J\ \
                       NAME OF INDIVIDUAL, COMPANY, CORPORATION ETC TO SERVE OR DESCRJPTION OF PROPERTY TO SEIZE OR CONDEMN

       SERVE                                               ��-h,=..> C-=�
                       ADDRESS (Street or RFD, Apartment No          C1f), State and ZIP Code)
            AT

                                            \L,c_� -�                                                                                                          5
                                                                                                                                          '




   SEND NOTICE OF SERVICE COPY TO REQUES1ER AT NAME AND ADDRESS BELOW
                                                                                                                               Number of process to be
                                                                                                                               served with this Form 285


                                                                                                                               Number of parties to be
                                                                                                                               served m this case




            - �        -        -                -                           -   -    -   -              -       -   -    -    ����-?:�>C'           _       ,, _   \lf.UJttC����?tOff\Ct
                                                                                                                                                                          ��           �t al'\ a
       SPECIAL INSTRUCTIONS OR OTIIER INFORMATJON 1HAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate A                                                         .
   AU Telephone Numbers, and Estimated Ti.mes Availablefor Service):
Fold




                               Originator requesting service on behalf of:                                                      PHONE NUfv!BER                       DATE
                                                                                              D   PLAINTIFF
                                                                                                                         TE



                                                                                                                              ,z_z_e,,355;!
                                                      �
                                                                                              D   DEFENDANT


       SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE
   Lacknow\edge receipt for the total     Total Process    District of       District to           Signature of Authorized USMS Deputy or Clerk                             Date
   number of process indicated.                            Origin            Serve
   (Sign onlyfor USM 285 ifmore
   than one USM 285 is submitted)          0               No   A-t          No      l±Q
   I hereby certify and return that I D              nally served   ,D   have legal evidence of service, D have executed as shown in "Remarks", the process described
   on th 911d1vidual , company, corporation, etc., at the adciress shown above on the on the ind1v1d ual , company, corporatton, etc_ shown at the a ddress mserte d bl
                                                                                                                                                                      e ow

   [B'"I hereby certify and return that I am unable to locate the individual, company, corporation, etc_ named above (See remarks be loll)
   Name and title of individual served (ifnot shown above)
                                                                                                                                     D        A person of suitable age and discretion
                                                                                                                                              then residing in defendant's usual place
                                                                                                                                              of abode

   Address (complete onlyd/fe
                            f rent than shown above)                                                                                  Date                          Time
                                                                                                                                                                                       �
                                                                                                                                      I   l/fJYl/fg- /(/): 55                          D    pm

                                                                                                                                      Sign  � tJ�        U


                                                                                                                                                                    , ,

   Service Fee         Total Mileage Charges    Forwarding Fee           Total Charges             Advance Deposits           Amount owed to US. MarshVor
                       including endeavors)                                                                                   (Alnount of Refund'")
                      6M;le5
 $05.120                            N/A           $ 68". ,;17-      N/.A                                                           $bg-,:;J,']-
                    $5.��
   REMARKS trde<1«>C I" \\/tb1/l 15 1035 w-s b�'' \cs l!c..--0\<'f>

    C'nle-t ():.\'"":) �-rv�ed -w ��" Ji.,r or tece�ve f>Oce->S

   O!STR!Bl      IE TO'    I. CLERK OF Tiffi COURT                                                                                                   PRIOR EDITIONS MAY BE USED
                           2 USMS RECORD
                           3. NOTICE OF SERVICE
                           4 BILLING STATEMENT*· To be retume4_to the.U.S,·Marshal with.P?)'ment,
                             if any amount is owed_ Please remit promptly pa")rabi"e to lLS. -Marshal                                                                            Form USM-285
                           5. ACKNOWLEDGf\1ENT OF RECEIPT                                                                                                                              Rev. 11/13
